Case 1:19-cv-05789-PAE Document 13 Filed 09/13/19 Page 1of1

September 10, 2019

 

205 SEP 13 PM 12:03

Pro Se Intake Unit SB. OF BLY.
Room 105

40 Foley Square

New York, NY 10007

Re: Case 1:19-cv-05789-PAE. Triton Pacific Securities, LLC v Mission Critical Services Corp.

Dear Judge Engelmayer:

I am the President of Mission Critical Services Corp. (*MCSC"). MCSC is a defendant in this
matter and my understanding is that a response to plaintiff's motion to dismiss is due within a
week. However, I cannot get in touch with my attorney, Kevin Galbraith of The Galbraith Law
Firm LLC, I do not have a replacement attorney at this time and am starting at step one in
diligently seeking a substitute attorney.

I respectfully request a 60-day extension on any pending deadlines.

Sincerely,

Bond jhe.

Darren Kane

President

Mission Critical Services Corp.
Telephone: (212) 734-0322

 
